DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
The limitation "the mixture" in lines 13-14, lacks antecedent basis. The limitation should read --a combined cold box syngas feed stream--.
Claim 4 recites the limitation “The dew point temperature of the syngas feed is
raised to about 103-113 K in the combined cold box feed stream,” is indefinite 
because it is not clear if the limitation concerns the amount of water in the syngas feed, or limits the temperature that some other component condenses. Additionally, it is not clear why the temperature is raised rather than decreased to the cited level.  The disclosure shows that the syngas feed stream is dried (para. 25), therefore, if limitation concerns the amount of water then the dew point should be decreased, and not raised.  Also, it is shown in the disclosure that the cold box feed stream (2) has a lower amount of water, and not the syngas feed stream (1).
Claim 2-20 are rejected for dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Hail-Beraud et al. (US 8,966,937), hereinafter refer to as Hail-Beraud.

In regard to claim 1, Hail-Beraud teaches a method for reducing carbon dioxide freezing in a partial condensation carbon monoxide cold box (48) that separates a combined cold box syngas feed stream (stream 19 and 51 combined) (See figure 2), comprising: 
cooling and partially condensing the combined cold box syngas feed stream (stream 19 and 51) in a process heat exchanger (48) to produce a cooled and partially condensed syngas feed stream [stream 23 exiting out of heat exchanger 48] (See figure 2; column 8, lines 7-24);
separating the cooled and partially condensed syngas feed stream into a hydrogen rich vapor stream (39) and a carbon monoxide rich liquid stream (61) in a single-stage high-pressure separator (29) (See figure 2; column 8, lines 28-33);
routing the carbon monoxide rich liquid stream (61) to a downstream separation train (stripping column 31 and CO/CH4 column 33) to separate and form at least a CO-rich stream (55), a methane-rich liquid stream (45/43), and a flash gas vapor stream (41) (See figure 2; column 8, lines 7-67);
wherein a methane-rich stream (51) is added to the syngas feed (19) upstream of a CO2 freeze zone (interpreted as a coldest part of the heat exchanger, see coldest part of heat exchanger 48) in the process heat exchanger (48) to increase the concentration of methane in the mixture thereby reducing carbon dioxide freezing in the partial condensation carbon monoxide cold box (Column 8, lines 7-67; figure 1, 2).
	
In regard to claim 2, Hail-Beraud teaches the method of claim 1 in which a 
methane-rich liquid stream (43/45) is vaporized in the process heat exchanger 
(48) to form a methane-rich gas stream (49) (See column 8, lines 20-24; figure 2).

In regard to claim 3, Hail-Beraud teaches the method of claim 2 in which at least 
a portion of the methane-rich gas stream (49/51) is introduced into the combined cold box syngas feed before it enters the freeze zone (as modified above) in the process heat exchanger (See figure 1, 2).

In regard to claim 4, Hail-Beraud teaches the limitations of claim 4 as best 
understood, since Hail-Beraud teaches that the combined cold box feed stream (23) is dried of water (Column 3, line 33).

In regard to claim 5, Hail-Beraud teaches the method of claim 1, wherein the methane-rich recycle stream (11) contains 10-98% methane by volume. (See figure 1; column 7, lines 40-45 – “essentially methane” is considered to include 95% and other high percentages of methane).

In regard to claim 6, Hail-Beraud teaches the method of claim 1, and teaches that addition of a methane-rich stream (11) increases the methane content of the combined cold box syngas feed by at least 0.3 percentage points on a volume basis. (See range of 1.8 to 2.3% methane – column 7, lines 45-50).  

In regard to claim 7, Hail-Beraud teaches the method of claim 1, further 
comprising: routing the syngas feed stream (15) to a dryer (21) upstream of the cold box (35) to remove the bulk of the carbon dioxide and water (Column 3-4, lines 30-42 and column 8, lines 7-9) (See figure 1, 2).  
In regard to claim 8, Hail-Beraud teaches the method of claim 1, wherein the syngas feed (15) is provided by a syngas generator selected from the group consisting of steam methane reformers (7), partial oxidation reactors (13), autothermal reformers (13), and steam methane reformers (7) followed by secondary reformers. (See figure 1, 2) (Column 1, lines 17-43; column 2, lines 58-67; column 3, lines 1-11, and column 12, lines 1-21).  

In regard to claim 9, Hail-Beraud teaches the method of claim 3, further comprising: routing the hydrogen rich vapor stream (39/41) to a pressure swing adsorption unit (21) for further purification, wherein the tail gas is mixed with the methane-rich recycle stream (55) and the syngas feed (15).  (See column 8, lines 5-35; figure 1, 2), and (column 9, lines 40-60; figure 5).

In regard to claim 10, Hail-Beraud teaches the method of claim 3, wherein the flash gas vapor stream (41) is mixed with the methane-rich (55) recycle stream and the syngas feed (15). (See figure 2; column 8, lines 7-67).

In regard to claim 11, Hail-Beraud teaches the method of claim 1, wherein a methane-rich liquid recycle portion is split from the methane-rich liquid (51) and fed directly into the process heat exchanger (48) upstream of the C02 freeze zone.  (See figure 1-2; column 8, lines 7-67).  
In regard to claim 12, Hail-Beraud teaches the limitations of claim 11, as best understood, since Hail-Beraud teaches that the combined cold box feed stream (23) is dried of water (Column 3, line 33).

In regard to claim 13, Hail-Beraud teaches the method of claim 11, and teaches that addition of a methane-rich stream (11) increases the methane content of the combined cold box syngas feed by at least 0.3 percentage points on a volume basis (see range of 1.8 to 2.3% methane – column 7, lines 45-50).  

In regard to claim 14, Hail-Beraud teaches the method of claim 11, further comprising: routing the syngas feed stream (15) to a dryer upstream (21) of the cold box (35) to remove the bulk of the carbon dioxide and water. (Column 3-4, lines 30-42 and column 8, lines 7-9) (See Figure 1, 2).   

In regard to claim 15, Hail-Beraud teaches the method of claim 11, wherein the syngas feed (15) is provided by a syngas generator (13) selected from the group consisting of steam methane reformers, partial oxidation reactors (13), autothermal reformers (13), and steam methane reformers (7) followed by secondary reformers. (See figure 1, 2) (Column 1, lines 17-43; column 2, lines 58-67; column 3, lines 1-11, and column 12, lines 1-21).     

In regard to claim 16, Hail-Beraud teaches the method of claim 1, wherein a syngas feed (15) is generated from a hydrocarbon feed by a syngas generator selected from the group consisting of steam methane reformers, partial oxidation reactors (13), autothermal reformers (13), and steam methane reformers (7) followed by secondary reformers; and a portion of the hydrocarbon feed from upstream of the syngas generator (13) is split to form a methane-rich bypass stream (11) and added to the syngas feed upstream of the cold box (35). (See figure 1, 2) (Column 1, lines 17-43; column 2, lines 58-67; column 3, lines 1-11, and column 12, lines 1-21).  

In regard to claim 17, Hail-Beraud teaches the method of claim 16, wherein a pre-reformer (7) is disposed upstream of the syngas generator (13) and the methane-rich bypass stream (11) is a product of the pre-reformer (7).  (See figure 1; column 1, lines 17-43; column 3, lines 1-11, and column 12, lines 1-21).  

In regard to claim 18, Hail-Beraud teaches the method of claim 16, wherein the hydrocarbon feed (1) is pre-treated in a desulfurizer (3) prior to splitting the methane-rich bypass stream. (See figure 3; column 8, lines 30-60).  

In regard to claim 19, Hail-Beraud teaches the method of claim 16, wherein a C02 removal system removes carbon dioxide from the syngas (15) formed by the syngas generator (13) and forms a carbon dioxide depleted syngas. (See figure 6; column 10, lines 17-36).  
In regard to claim 20, Hail-Beraud teaches the method of claim 19, wherein the carbon dioxide depleted syngas (15) is routed to a separator (33) to further remove water prior to routing the syngas to a dryer (21) for the substantial removal of all H20 and C02 prior to feeding the syngas stream (15) to a partial condensation cold box (35). (See figure 4, 6; column 10, lines 17-36); (Column 1, lines 17-43, and column 2, lines 8-41).  

Notice of References Cited

See PT0-892: Notice of References Cited.
The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure.  Allam et al. (US-3886756) discloses in Figure 1 an
illustration of the separation of gases that includes three heat exchangers 
(E101/E102/E104), methane wash (17), reboiler (E103), two cooling coils
(E106/E107), and to coolers (44/45) to produce carbon monoxide, hydrogen, 
methane, and small amounts of carbon dioxide. 

Contact
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to VERSIE TREANETTA CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    
/V.T.C./Examiner, Art Unit 4145                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763